NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0396n.06

                                           No. 13-1763


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES                                   )                                 FILED
                                                )                           May 30, 2014
       Plaintiff-Appellee,                      )                       DEBORAH S. HUNT, Clerk
                                                )
v.                                              )
                                                      ON APPEAL FROM THE UNITED
                                                )
                                                      STATES DISTRICT COURT FOR THE
SHAWN PEAKE-WRIGHT                              )
                                                      WESTERN DISTRICT OF MICHIGAN
                                                )
       Defendant-Appellant.                     )
                                                )
                                                )




       BEFORE: DAUGHTREY, SUTTON, and DONALD, Circuit Judges.


       MARTHA CRAIG DAUGHTREY, Circuit Judge. Shawn Peake-Wright pleaded guilty

to being a felon in possession of a firearm, and the district court sentenced him to prison for a

within-Guidelines term of 102 months. He now appeals the substantive reasonableness of his

sentence, arguing that the district court erred in sentencing him toward the higher end of the

applicable Sentencing Guidelines range. Specifically, he claims that the district court placed too

much weight on his criminal history; that the record does not support the district court’s

conclusion that Peake-Wright is a danger to society; and that the district court failed to consider

the fact that his criminal history barely placed him in Category VI. We affirm the sentence.
No. 13-1763
United States v. Peake-Wright

       Shawn Peake-Wright was paroled from a Michigan state prison in July 2012 after serving

four years of a two-to-ten-year sentence for possession of methamphetamine. He was arrested

three months later on a parole violation and detained in the county jail in Kalamazoo, where he

made a number of phone calls to family members and friends. At the time, detectives were

investigating the then-recent murder of Peake-Wright’s brother, Jheryl Wright, and believed

Peake-Wright had information about the murder. Thus, detectives began listening to recordings

of some of Peake-Wright’s jailhouse phone calls.


       During the calls, Peake-Wright repeatedly referred to an unspecified item in his home

that, if found, might result in a lengthy prison sentence for him. He was concerned that his

parole officer would search the home, which he shared with Sikei Meachama Clark, his long-

time girlfriend and the mother of five of his six children, and find the item. During one phone

call, Peake-Wright arranged for his brother, Adriean Peake-Wright, to drive to the house and

pick up the item.


       On the basis of this information, Kalamazoo police officers believed there was a gun in

Peake-Wright’s home. They contacted Clark and arranged to meet her at the house. After the

officers arrived, Clark consented to a search of the house and ultimately led the officers to the

.22 caliber revolver that was in the closet of her bedroom, rolled up in a pair of men’s jean

shorts. Peake-Wright maintains that Jheryl left the gun at his house shortly before Jheryl was

murdered, and that he (Peake-Wright) never intended to possess the weapon.


       On the basis of these facts, Peake-Wright pleaded guilty to being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1). The district court conducted a sentencing

hearing on May 20, 2013. In determining an appropriate sentence, the district judge expressly

                                               -2-
No. 13-1763
United States v. Peake-Wright

considered the following factors: the defendant’s upbringing, specifically his difficult childhood;

his efforts to make productive use of his time while awaiting sentencing by enrolling in religious

education courses; and his supportive family, many of whom attended the sentencing hearing.

The district court acknowledged Peake-Wright’s decision to cooperate with the prosecution, for

which Peake-Wright received a one-level downward departure, and the fact that the felon-in-

possession charge did not allege that Peake-Wright misused the gun, except by possessing it.

The district court recognized the need for Peake-Wright to learn job skills and receive

correctional treatment while incarcerated, recommending that the defendant have opportunities

to enroll in vocational and other educational courses, undergo a mental health evaluation, and

receive counseling.


       The district court also considered the fact that the instant offense occurred just two or

three months after Peake-Wright was released from prison and was part of a “pattern” of parole

violations evidencing disrespect for the law. The district court observed that Peake-Wright had

not adapted “well while at liberty, and ha[d] proven himself to get into more hot water after” he

was released from prison, leading the district court to conclude that he was a “danger” and a

“risk to the public.” The district court also took into account Congress’s determination that

possession of a firearm by a felon should be “treated very seriously”; the court’s own

observation that “more often than we would like to tolerate, felons use firearms in ways that are

destructive”; and defense counsel’s arguments for a downward variance. The district court then

imposed a sentence of 102 months’ imprisonment, a term that is within the applicable Guidelines

range of 84-105 months.




                                               -3-
No. 13-1763
United States v. Peake-Wright

         Peake-Wright now appeals his sentence, arguing that it was substantively unreasonable

because the district court placed too much emphasis on the need to protect the public; that the

record does not support the district court’s finding that Peake-Wright is a danger to society; and

that the district court failed to consider the fact that Peake-Wright’s criminal history only

narrowly fit within Category VI.


         We review the reasonableness of a defendant’s sentence for abuse-of-discretion, Gall v.

United States, 552 U.S. 38, 40 (2007), and apply a rebuttable “presumption of reasonableness for

within-guidelines sentences.” United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en

banc).    Although reasonableness has both substantive and procedural components, Gall,
552 U.S. at 51, here, Peake-Wright challenges only the substantive reasonableness of his

sentence. “[A] sentence may be substantively unreasonable when the district court selects the

sentence arbitrarily, bases the sentence on impermissible factors, fails to consider pertinent

§ 3553(a) factors[,] or gives an unreasonable amount of weight to any pertinent factor.” United

States v. Borho, 485 F.3d 904, 908 (6th Cir. 2007). A sentence also may be substantively

unreasonable if its length is “‘greater than necessary to comply with the purposes’ of sentencing

set forth in 18 U.S.C. § 3553(a).” Vonner, 516 F.3d at 391 (quoting 18 U.S.C. § 3553(a)).

Among the § 3553(a) factors that a district court should consider “are the seriousness of the

offense” and the need to “deter[] [] future crimes, protect[] [] the public from future crimes of the

defendant, and provid[e] the defendant with needed training or correctional treatment.” United

States v. Collington, 461 F.3d 805, 807 (6th Cir. 2006) (citing 18 U.S.C. § 3553(a)(2)). The

sentencing judge “should also consider the nature and circumstances of the offense, the

characteristics of the defendant, the kinds of sentences available, the sentencing Guidelines

range, policy statements from the Sentencing Commission, the need to avoid sentencing

                                                 -4-
No. 13-1763
United States v. Peake-Wright

disparities, and the need to provide restitution to the victims.” Id. at 807 n.1 (citing 18 U.S.C.

§ 3553(a)(1), (3)-(7)). In this case, the district court chose a substantively reasonable sentence

and adequately explained his reasons for the sentence.


       The defendant argues (1) that the district court placed too much weight on a single factor

– the need to protect the public, and (2) that his criminal history cannot support a finding that he

is dangerous. We disagree.


       A sentence may indeed be substantively unreasonable if a district court places too much

weight on any one factor. Borho, 485 F.3d at 908. In this case, however, in settling on a

sentence of 102 months’ imprisonment the district court considered many of the § 3553(a)

factors, including — but not exclusively — the need to protect the public. Tellingly, in his brief

on appeal, the defendant focuses on explaining why his criminal history is not as bad as his

criminal history category would suggest but provides no support for his argument that his

criminal history had an outsized influence on the judge’s decision. Moreover, to the extent the

district court relied on Peake-Wright’s criminal history at all, it did so primarily to demonstrate

Peake-Wright’s apparent lack of respect for the law and his inability to conform his conduct to

the law while under post-release supervision and to support its conclusion that the sentence

imposed should be long enough to deter Peake-Wright from reoffending. The district judge

noted that Peake-Wright had engaged in a pattern of recidivism following his release from

prison, listed some of his parole violations over the years, and stated, “[U]nfortunately, I don’t

see much learning process here by Mr. Peake-Wright over the course of his adult life.” Thus, the

record shows that the district court did not place too much weight on the need to protect the

public but, rather, addressed numerous relevant factors and chose a sentence it considered likely


                                                -5-
No. 13-1763
United States v. Peake-Wright

to deter Peake-Wright from reoffending, deter other individuals from committing the same

offense, account for Congress’s assessment that felon-in-possession is a serious crime, and

protect the public from the defendant.


       Peake-Wright also argues unconvincingly that his sentence was substantively

unreasonable because the district court had no basis for concluding that he was a danger to

society in light of the fact that his criminal history consists primarily of minor drug and traffic

offenses. A sentence may be substantively unreasonable if the district court bases it on an

impermissible factor. Borho, 485 F.3d at 908. Here, however, the record provides ample

support for the district court’s conclusion that the defendant is a danger to society. Defendant’s

adult criminal history includes convictions for attempted assault in 2003; malicious destruction

of property in 2006; and assault and battery in 2008. Additionally, Peake-Wright resisted arrest

by fleeing from police on at least three occasions: in 2005, 2006, and 2008.


       Although the most recent of his violent offenses – his assault and battery arrest in July

2008 (for which he was convicted in October 2008) – occurred almost five years before his

sentencing in this case (May 2013), he was incarcerated for nearly four of those years (between

November 2008 and July 2012), making the absence of charges during that period of time

unremarkable.    Additionally, his July 2008 assault-and-battery arrest occurred during his

prosecution for possession of methamphetamine and disorderly conduct in a different court. The

fact that Peake-Wright continued to accrue charges while he had open cases evinces his

disrespect for the law. To be sure, there are individuals with more violent criminal histories than

Peake-Wright’s, and the conduct associated with the instant offense did involve mere possession

– and not the actual use – of a firearm. Still, the district court’s conclusion that the defendant


                                                -6-
No. 13-1763
United States v. Peake-Wright

was likely to reoffend was not unreasonable and, therefore, the district judge acted appropriately

in considering it.


        The defendant next argues that his sentence was substantively unreasonable because the

district court failed to consider the fact that his criminal history only narrowly fit into criminal

history category VI. A sentence may be substantively unreasonable if the district court ignores a

pertinent § 3553(a) factor. Borho, 485 F.3d at 908. However, as long as the district court

provided an adequate explanation for the particular sentence it imposed, it need not “give the

reasons for rejecting any and all arguments by the parties for alternative sentences.” Vonner,
516 F.3d at 387; Collington, 461 F.3d at 809 (“[A] reasonable sentence based on consideration of

the [§ 3553(a)] factors does not require a rote listing.”); United States v. Gale, 468 F.3d 929, 940

(6th Cir. 2006) (holding that a sentencing judge is not required “to discuss every argument made

by a litigant”). Thus, even if, as the defendant claims, the district court failed to mention his

argument about his criminal history category, we may still uphold the sentence because “the

sentencing judge [] explain[ed] to the parties and the reviewing court its reasons for imposing the

sentence.” United States v. Jones, 445 F.3d 865, 871 (6th Cir. 2006).


        In this case, moreover, the district court did address the defendant’s argument on this

point, at least implicitly. The defendant requested a downward variance, arguing in a written

motion and then orally at the sentencing hearing that his criminal history category overstated his

criminal history. The district court acknowledged this argument at the sentencing hearing and

rejected it, stating that “none of the items that [defense counsel] brought to [the court’s] attention

in her motion for a variance would militate towards a variance downward.” The court’s failure




                                                 -7-
No. 13-1763
United States v. Peake-Wright

to explicitly name one of defendant’s arguments cannot render the sentence unreasonable,

especially where the record clearly shows that the district court considered it.


       For the reasons set out above, we AFFIRM the district court’s judgment.




                                                -8-